Case 5:20-cv-02168-JWH-KK Document 34 Filed 11/25/20 Page 1 of 6 Page ID #:935



  1   RICHARD M. HEIMANN                               ANDREW J. ENTWISTLE
      (State Bar No. 063607)                           aentwistle@entwistle-law.com
  2   rheimann@lchb.com                                ENTWISTLE & CAPPUCCI LLP
  3   LIEFF CABRASER HEIMANN &                         401 Congress Avenue, Suite 1170
      BERNSTEIN, LLP                                   Austin, TX 78701
  4   275 Battery Street, 29th Floor                   Telephone: (512) 710-5960
      San Francisco, CA 94111-3339                     Facsimile: (212) 894-7272
  5   Telephone: (415) 956-1000
  6   Facsimile: (415) 956-1008

  7
  8   (Additional counsel appears on signature page)
  9
      Attorneys for Plaintiffs Albert Holzmacher, Michael Wood, Tate Wood and Joseph
 10   Roe
 11
 12                           UNITED STATES DISTRICT COURT

 13                          CENTRAL DISTRICT OF CALIFORNIA

 14   DOUGLAS MALO, individually and on Case No. 5:20-cv-02168-JWH-KK
      behalf of all others similarly situated,
 15                                            CLASS ACTION
 16                        Plaintiff,
      v.                                       NOTICE OF WITHDRAWAL OF
 17                                            THE NIKOLA GROUP’S MOTION
      NIKOLA CORPORATION DBA                   FOR APPOINTMENT AS LEAD
 18   NIKOLA MOTOR COMPANY; TREVOR PLAINTIFF AND APPROVAL OF
      MILTON AND DOES 1-10, inclusive,         SELECTION OF LEAD COUNSEL
 19
 20                        Defendants.                   Date: December 18, 2020
                                                         Time: 9:00 a.m.
 21                                                      Judge: Hon. John W. Holcomb
                                                         Ctrm: 2
 22
 23
 24
 25
 26
 27
 28

             NOT. OF WITHDRAWAL OF MTN. FOR APPT. AS LEAD PLTF. AND APPROV. OF SEL. OF LEAD COUNSEL
Case 5:20-cv-02168-JWH-KK Document 34 Filed 11/25/20 Page 2 of 6 Page ID #:936



  1         On November 16, 2020 Albert Holzmacher, Michael Wood, Tate Wood and
  2   Joseph Roe (collectively, the “Nikola Investor Group”) timely filed a motion for
  3   appointment as lead plaintiff and approval of selection of lead counsel pursuant to
  4   the Private Securities Litigation Reform Act of 1995 (the “PSLRA”).
  5         The Nikola Investor Group hereby withdraws its Motion for appointment as
  6   lead plaintiff and approval of selection of lead counsel. The PSLRA provides a
  7   presumption that the “most adequate plaintiff” to represent the interests of class
  8   members is the person or group that, among other things, has “the largest financial
  9   interest in the relief sought by the class” and that “otherwise satisfies the
 10   requirements of Rule 23 of the Federal Rules of Civil Procedure.” 15 U.S.C. §78u-
 11   4(a)(3)(B)(iii)(I). Having reviewed the competing motions and supporting papers
 12   provided by the other movants seeking appointment as lead plaintiff, it appears that
 13   T3 Trading Group, LLC has the “largest financial interest in the relief sought by the
 14   class” and otherwise satisfies the requirements of the PSLRA and Rule 23.
 15         This withdrawal shall have no impact on the members of the Nikola Investor
 16   Group’s membership in the proposed class, rights to share in any recovery obtained
 17   for the benefit of class members and ability to serve as representative parties should
 18   the need arise.
 19   Dated: November 25, 2020               Respectfully submitted,
 20                                          LIEFF CABRASER HEIMANN &
                                             BERNSTEIN, LLP
 21
 22
                                             By: /s/ Richard M. Heimann
 23                                            Richard M. Heimann
 24                                          RICHARD M. HEIMANN (State Bar No.
 25                                          063607)
                                             rheimann@lchb.com
 26                                          LIEFF CABRASER HEIMANN &
 27                                          BERNSTEIN, LLP
                                             275 Battery Street, 29th Floor
 28                                          San Francisco, CA 94111-3339
                                                       -1-
              NOT. OF WITHDRAWAL OF MTN. FOR APPT. AS LEAD PLTF. AND APPROV. OF SEL. OF LEAD COUNSEL
Case 5:20-cv-02168-JWH-KK Document 34 Filed 11/25/20 Page 3 of 6 Page ID #:937



  1                                         Telephone: (415) 956-1000
                                            Facsimile: (415) 956-1008
  2
  3                                         -and-

  4                                         STEVEN E. FINEMAN
                                            sfineman@lchb.com
  5
                                            NICHOLAS DIAMAND
  6                                         ndiamand@lchb.com
                                            SHARON LEE
  7
                                            slee@lchb.com
  8                                         250 Hudson Street, 8th Floor
                                            New York, NY 10013
  9
                                            Telephone: (212) 355-9500
 10                                         Facsimile: (212) 355-9592
 11                                         ANDREW J. ENTWISTLE
 12                                         aentwistle@entwistle-law.com
                                            ENTWISTLE & CAPPUCCI LLP
 13                                         401 Congress Avenue, Suite 1170
 14                                         Austin, TX 78701
                                            Telephone: (512) 710-5960
 15
 16                                         -and-
 17                                         ROBERT N. CAPPUCCI
 18                                         rcappucci@entwistle-law.com
                                            JOSHUA K. PORTER
 19                                         jporter@entwistle-law.com
 20                                         ANDREW M SHER
                                            asher@entwistle-law.com
 21                                         299 Park Avenue, 20th Floor
 22                                         New York, NY 10171
                                            Telephone: (212) 894-7200
 23
 24                                         Attorneys for Plaintiffs Albert Holzmacher,
                                            Michael Wood, Tate Wood and Joseph Roe
 25
 26
 27
 28
                                                      -2-
             NOT. OF WITHDRAWAL OF MTN. FOR APPT. AS LEAD PLTF. AND APPROV. OF SEL. OF LEAD COUNSEL
Case 5:20-cv-02168-JWH-KK Document 34 Filed 11/25/20 Page 4 of 6 Page ID #:938



  1   RICHARD M. HEIMANN                              ANDREW J. ENTWISTLE
      (State Bar No. 063607)
  2   rheimann@lchb.com                               aentwistle@entwistle-law.com
      LIEFF CABRASER HEIMANN &                        ENTWISTLE & CAPPUCCI LLP
  3                                                   401 Congress Avenue, Suite 1170
      BERNSTEIN, LLP
  4   275 Battery Street, 29th Floor                  Austin, TX 78701
      San Francisco, CA 94111-3339                    Telephone: (512) 710-5960
  5   Telephone: (415) 956-1000
      Facsimile: (415) 956-1008                       Facsimile: (212) 894-7272
  6
  7
      (Additional counsel appear on signature page)
  8
  9   Attorneys for Plaintiffs Albert Holzmacher, Michael Wood, Tate Wood and Joseph
 10   Roe
 11                       UNITED STATES DISTRICT COURT
 12                      CENTRAL DISTRICT OF CALIFORNIA
 13   DOUGLAS MALO, on behalf of
 14   themselves and all others similarly              Case No. 5:20-cv-02168-JWH-KK
      situated,
 15                                                    CLASS ACTION
 16                      Plaintiff,
                  v.                                   CERTIFICATE OF SERVICE
 17
 18   NIKOLA CORPORATION DBA
      NIKOLA MOTOR COMPANY;
 19   TREVOR MILTON AND DOES 1-10,
 20   inclusive,
 21                      Defendants.
 22
 23
 24
 25
 26
 27
 28


      2093212.1
Case 5:20-cv-02168-JWH-KK Document 34 Filed 11/25/20 Page 5 of 6 Page ID #:939



  1               I am employed in the County of San Francisco, State of California. I am
  2
      over the age of eighteen (18) years and not a party to the within action; my
  3
  4   principal business address is 275 Battery Street, 29th Floor, San Francisco,

  5   California 94111-3339.
  6
  7               On November 25, 2020, I caused to be served via electronic transmission

  8   through the website for the U.S. District Court, Central District of California, a
  9
      copy of the below-referenced document(s) upon parties registered in the action for
 10
 11   e-service:

 12                 NOTICE OF WITHDRAWAL OF THE NIKOLA GROUP’S MOTION
                    FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF
 13                 SELECTION OF LEAD COUNSEL
 14
      with the Clerk of the Court using the CM/ECF system which will send notification
 15
      of such filing to the attorneys of record who are registered users of CM/ECF.
 16
 17               I declare under penalty of perjury that the foregoing is true and correct.
 18
      Executed in Diablo, California, November 25, 2020.
 19
 20                                       By: /s/ Richard M. Heimann
                                            Richard M. Heimann
 21
                                          RICHARD M. HEIMANN (State Bar No.
 22                                       063607)
                                          rheimann@lchb.com
 23
                                          LIEFF CABRASER HEIMANN &
 24                                       BERNSTEIN, LLP
                                          275 Battery Street, 29th Floor
 25                                       San Francisco, CA 94111-3339
                                          Telephone: (415) 956-1000
 26                                       Facsimile: (415) 956-1008
 27
 28
                                                     2
      2093212.1
Case 5:20-cv-02168-JWH-KK Document 34 Filed 11/25/20 Page 6 of 6 Page ID #:940



  1                              STEVEN E. FINEMAN
  2                              sfineman@lchb.com
                                 NICHOLAS DIAMAND
  3                              ndiamand@lchb.com
  4                              SHARON LEE
                                 slee@lchb.com
  5                              LIEFF CABRASER HEIMANN &
  6                              BERNSTEIN, LLP
                                 250 Hudson Street, 8th Floor
  7                              New York, NY 10013
  8                              Telephone: (212) 355-9500
                                 Facsimile: (212) 355-9592
  9
 10                              ANDREW J. ENTWISTLE
 11                              aentwistle@entwistle-law.com
                                 ENTWISTLE & CAPPUCCI LLP
 12                              401 Congress Avenue, Suite 1170
 13                              Austin, TX 78701
                                 Telephone: (512) 710-5960
 14
 15                              ROBERT N. CAPPUCCI
 16                              rcappucci@entwistle-law.com
                                 JOSHUA K. PORTER
 17                              jporter@entwistle-law.com
 18                              ANDREW M SHER
                                 asher@entwistle-law.com
 19                              ENTWISTLE & CAPPUCCI LLP
 20                              299 Park Avenue, 20th Floor
                                 New York, NY 10171
 21                              Telephone: (212) 894-7200
 22                              Attorneys for Plaintiffs Albert Holzmacher, Michael
                                 Wood, Tate Wood and Joseph Roe
 23
 24
 25
 26
 27
 28
                                           3
      2093212.1
